Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 1 of 14 PageID #: 160




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

MIKEAL GLENN STINE,                                     )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )        No. 2:19-cv-00006-JRS-DLP
                                                        )
T. WATSON Mr., Complex Warden,                          )
                                                        )
                               Respondent.              )


                     Entry Denying Petition for a Writ of Habeas Corpus and
                              Directing Entry of Final Judgment

         Petitioner Mikeal Glenn Stine is currently in the custody of the Federal Bureau of Prisons

 (BOP). He brings this action pursuant to 28 U.S.C. § 2241 alleging that he was incorrectly

 sentenced as a career offender. For the reasons explained below, Mr. Stine's petition is denied, and

 this action shall be dismissed with prejudice. 1

                                             I.     Background

                               A. Underlying Conviction and Direct Appeal

         On September 18, 2003, Mr. Stine was charged by superseding indictment in the U.S.

 District Court for the Southern District of Texas with: (1) aiding and abetting bank robbery by

 force and violence (Count One); and (2) conspiracy to commit various bank robberies by force

 (Count Two). Dkt. 19 at 3. 2 Mr. Stine was tried by a jury and found guilty of both counts. Id.

         Prior to sentencing, a U.S. Probation Officer prepared a Presentence Investigation Report

 (PSR). Dkt. 19. Mr. Stine's adjusted total offense level was 29. Id. at 8. He was found to be a career


         1
           Mr. Stine requested oral argument on his petition. The Court concludes that oral argument is not
 necessary.
         2
           Citations to this document are to the original page numbers, not the page numbers "stamped" on
 the document when it was filed in CM/ECF.
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 2 of 14 PageID #: 161




 offender within the meaning of United States Sentencing Guideline ("U.S.S.G.") §§ 4B1.1 and

 4B1.2 based on the following convictions: (1) conspiracy to commit sexual assault (Case No. CR

 128172, Superior Court, Phoenix, Arizona); (2) escape from custody (Case No. 97CR00512-001-

 PHX-RGS, U.S. District Court for the District of Arizona); and 3) escape from custody (Case No.

 99CR00155-001-PHX-PGR, U.S. District Court for the District of Arizona). Id. at 11–13.

 According to the PSR, the first escape occurred when Mr. Stine signed out of a community

 corrections center but failed to return. Id. at 12. The PSR also reported that the second escape

 occurred when Mr. Stine arranged to have bail posted for another inmate, responded when a

 detention officer called for that inmate, and went through the release process as the other inmate.

 Id. at 13.

         Because Mr. Stine was designated as a career offender, his offense level became 32. Based

 on a total offense level of 32 and a criminal history category of VI, his guideline range was 210 to

 262 months' imprisonment. Id. at 20. 3 The statutory maximum for Count One was 20 years'

 imprisonment, and the statutory maximum for Count Two was 5 years' imprisonment. Id.

         Mr. Stine was sentenced as a career offender. See United States v. Stine, 122 F. App'x 103,

 103 (5th Cir. 2005), opinion withdrawn and later reinstated by 2005 WL 6225365 (5th Cir. May

 24, 2005). In April 2004, he received a sentence of 240 months of imprisonment for Count One

 and 22 months of imprisonment for Count Two, to run consecutively, for a total of 262 months.

 See United States v. Stine, No. 6:03-cr-00044-2 (S.D. Tex.) ("Cr. Dkt."), dkts. 103, 104. Mr. Stine

 appealed. He argued that his escape convictions did not qualify as "crimes of violence" for

 purposes of establishing career offender status. Stine, 122 F. App'x at 103. The Fifth Circuit

 rejected his argument, reasoning that his argument was foreclosed by United States v. Ruiz, 180


         3
          Because Mr. Stine was sentenced before United States v. Booker, 543 U.S. 220 (2005), was
 decided, the guidelines were mandatory.

                                                  2
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 3 of 14 PageID #: 162




 F.3d 675, 676–77 (5th Cir. 1999), which held that every escape is "by its nature" a crime of

 violence. Stine, 122 F. App'x at 103–04. Mr. Stine also argued that his conviction for conspiracy

 to commit sexual assault was not a "crime of violence," but the Fifth Circuit found that he waived

 the issue by failing to brief it. Id. at 104. The Fifth Circuit withdrew its opinion for further

 consideration in light of United States v. Booker, 543 U.S. 220 (2005), but later reinstated the

 entirety of its earlier opinion, see United States v. Stine, No. 04-40561, 2005 WL 6225365 (5th

 Cir. May 24, 2005). The United States Supreme Court denied Mr. Stine's petition for a writ of

 certiorari on October 31, 2005. Stine v. United States, 546 U.S. 992 (2005).

                            B.       Previous Attempts at Collateral Review 4

         On February 28, 2006, Mr. Stine filed a motion to vacate under 28 U.S.C. § 2255. Stine v.

 United States, No. 6:06-cv-21 ("First 2255 Dkt."), dkt. 1 (S.D. Tex.). He raised several claims but

 did not challenge his career offender status. Id. His motion was denied on November 13, 2008.

 First 2255 Dkts. 4, 5. He did not appeal.

         On February 27, 2009, Mr. Stine filed another § 2255 motion. Stine v. United States, No.

 6:09-cv-15 (S.D. Tex.) ("Second 2255 Dkt."), dkt. 1. In this motion, he argued that his two prior

 escape convictions were not "crimes of violence" for purposes of establishing career offender

 status. Id. On June 26, 2009, the district court dismissed Mr. Stine's motion because he failed to

 obtain permission to file a second or successive § 2255 motion. Second 2255 Dkt. 4.




         4
           As the government notes, Mr. Stine is a prolific litigant. See dkt. 18 at 7 n.5; dkt. 18-1; see also
 Stine v. Lappin, No. 07-cv-01839-WYD-KLM, 2009 WL 2848849, at *3–5, 19–22 (D. Colo. Sept. 1, 2009)
 (finding Mr. Stine to be a vexatious litigant and enjoining him from filing future pro se lawsuits in the
 District of Colorado unless he meets certain requirements). A PACER search on Mr. Stine's name returns
 more than 140 separate civil cases in which he is a plaintiff or petitioner. Thus, it is very difficult to
 determine precisely how many times Mr. Stine has attempted to challenge the validity of his sentence. This
 summary includes the attempts of which the Court is aware.


                                                       3
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 4 of 14 PageID #: 163




        On July 21, 2009, Mr. Stine sought permission from the Fifth Circuit to file a second or

 successive § 2255 petition. In Re: Mikeal Glenn Stine, No. 09-40742 (5th Cir.) ("App. Dkt."). He

 based his claim on Begay v. United States, 553 U.S. 137 (2008), and Chambers v. United States,

 555 U.S. 122 (2009), which held that certain crimes are not "violent felonies" for purposes of the

 Armed Career Criminal Act (ACCA). He particularly relied on Chambers, which held that the

 passive offense of failing to report to a penal institution was not a violent felony. 555 U.S. at 127–

 30. The Fifth Circuit denied permission to file a second or successive § 2255 petition because Mr.

 Stine did not rely on newly discovered evidence and because neither Begay nor Chambers stated

 that its holding was to be applied retroactively to cases on collateral review. App. Dkt. 2.

        On April 29, 2010, Mr. Stine filed a § 2241 petition in the U.S. District Court for the

 District of Colorado, where he was then incarcerated. Stine v. Davis, No. 1:10-cv-977-ZLW (D.

 Colo.) ("Davis"), dkt. 3. He again argued that, pursuant to Chambers, his two escape convictions

 should not have been considered as "crimes of violence" in calculating his sentence under the

 guidelines. Stine v. Davis, No. 1:10-cv-977-ZLW, 2010 WL 1922775, at *1 (D. Colo. May 12,

 2010). The district court denied his petition, finding that Mr. Stine could not bring a § 2241 petition

 because his case did not meet the requirements of the "savings clause" set forth in 28 U.S.C.

 § 2255(e). Id. at *3.

        Mr. Stine appealed. On December 2, 2011, the Tenth Circuit affirmed the district court.

 Stine v. Davis, 442 F. App'x 405 (10th Cir. 2011). The Tenth Circuit observed that Mr. Stine was

 challenging the fact (or underlying legality) of his federal sentence rather than how it was executed.

 Id. at 405. Thus, he was required to proceed under § 2255. Id. He had, however, already brought

 and lost a § 2255 motion before Chambers and could not currently meet the requirements for a

 successive § 2255 motion under § 2255(h). Id. Thus, he could only pursue collateral review again



                                                   4
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 5 of 14 PageID #: 164




 under the so-called "savings clause" set forth in § 2255(e), which allows a petitioner to pursue a

 post-conviction petition under 28 U.S.C. § 2241 when § 2255 is "inadequate or ineffective to test

 the legality of his detention." Id. (quoting § 2255(e)). The court concluded that Mr. Stine's case

 did not fall under the savings clause because, under Tenth Circuit precedent, he could have raised

 a Chambers-type argument in his first § 2255 petition, even though Chambers had not yet been

 decided and such an argument was then barred by binding Fifth Circuit precedent. Id. at 405–06.

 The court also noted that the result would be the same in other circuits because every other circuit

 to have considered the issue had held that the savings clause is inapplicable to sentence

 enforcement challenges. Id. at 406 (collecting cases). Mr. Stine filed a petition for a writ of

 certiorari, but it was denied. Davis, dkt. 24.

        On January 5, 2016, Mr. Stine filed another motion with the Fifth Circuit requesting

 permission to file a second or successive § 2255 motion. In re: Mikeal Stine, No. 16-40015 (5th

 Cir. ) ("Second App. Dkt."), docket entry for Jan. 5, 2016. This time, he relied on Johnson v. United

 States, 135 S. Ct. 2551 (2015), which held that the so-called "residual clause" of the ACCA's

 definition of "violent felony" was unconstitutionally vague. He argued that the rationale of Johnson

 should also apply to the guidelines definition of "crime of violence," under which his sentence was

 enhanced. On February 25, 2016, the Fifth Circuit denied his motion, reasoning that Johnson's rule

 had not been made retroactive to cases on collateral review. Second App Dkt., order dated Feb.

 25, 2016.

        On April 6, 2016, Mr. Stine filed yet another motion with the Fifth Circuit requesting

 permission to file a second or successive § 2255 motion. In re: Mikeal Stine, No. 16-40505 (5th

 Cir.) ("Third App. Dkt."), docket entry for April 6, 2016. This time, he argued that Johnson meant

 that his sentence was unconstitutionally vague and that he had been denied due process. Id. The



                                                  5
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 6 of 14 PageID #: 165




 Fifth Circuit denied the motion on June 2, 2016, reasoning that Johnson did not address U.S.S.G.

 § 4B1.2(a)(2) and, even if Johnson did implicate § 4B1.2(a)(2), the Supreme Court had not

 addressed whether this arguably new rule of criminal procedure applies retroactively to cases on

 collateral review. Third App. Dkt., order dated June 2, 2016.

        Meanwhile, on May 10, 2016, Mr. Stine filed a third § 2255 motion. See Stine v. United

 States, No. 6:16-cv-26 (S.D. Tex.) ("Third 2255 Dkt."), dkt. 1. Again, he relied on Johnson. Id.

 On May 31, 2016, the district court denied this motion for failing to obtain permission from the

 Fifth Circuit to file a successive § 2255 motion. Third 2255 Dkt. 4. It also transferred the case to

 the Fifth Circuit. Id. Mr. Stine then filed another motion for permission to file a successive § 2255

 motion relying on Johnson. See In re: Mikeal Stine, No. 16-40775 (5th Cir.) ("Fourth App. Dkt."),

 docket entry for June 16, 2016. On August 24, 2016, the Fifth Circuit denied the motion based on

 binding Fifth Circuit precedent denying a Johnson-based challenge to a sentence under U.S.S.G.

 § 4B1.2. Fourth App. Dkt., order dated Aug. 24, 2016.

        On March 15, 2017, Mr. Stine filed a second § 2241 petition, this time in the U.S. District

 Court for the Central District of California, where he was then incarcerated. Stine v. Milusnic, No.

 2:17-cv-02079-RGK-SHK (C.D. Cal.), dkt. 1. Again, he contended that Chambers required that

 he be resentenced because his two escape convictions were not "crimes of violence" for purposes

 of the career offender guideline. Id. On January 8, 2018, the court dismissed the petition. Stine v.

 Milusnic, No. 2:17-cv-02079-RGK-SHK, 2018 WL 1270618 (C.D. Cal. Jan. 8, 2018), report and

 recommendation adopted by 2018 WL 1271143 (C.D. Cal. Mar. 8, 2018). It concluded that Mr.

 Stine could not satisfy the savings clause (or "escape hatch," as the court called it) of § 2255(e)

 because, under Ninth Circuit precedent, the savings clause applies only to claims of actual

 innocence, not claims that a petitioner was wrongly sentenced as a career offender. Id. The court



                                                  6
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 7 of 14 PageID #: 166




 also concluded that Mr. Stine could not avail himself of the savings clause under Ninth Circuit

 precedent because he could have raised a Chambers-type argument in his first § 2255 petition. Id.

 at *4. Finally, the court concluded that Mr. Stine's motion was really his fourth § 2255 motion and,

 thus, that he should have received permission from the Fifth Circuit before filing it. Id. It declined

 to transfer the case to the Fifth Circuit, however, because transfer would be futile in light of the

 fact that the motion fell outside § 2255's statute of limitations and could not qualify as a second or

 successive motion under § 2255(h). Id. at *4–5. Mr. Stine attempted to appeal, but the district court

 and the Ninth Circuit denied his requests for a certificate of appealability. See 2018 WL 6190324

 (C.D. Cal. Apr. 10, 2018); 2018 WL 4621540 (9th Cir. Aug. 28, 2018).

                                       C.      Current Petition

         At some point, Mr. Stine was transferred to the Federal Correctional Institution in Terre

 Haute, Indiana ("FCI Terre Haute"). While he was incarcerated there, he filed his current § 2241

 petition. Dkt. 1. Again, he challenges the validity of his sentence, arguing that, under Chambers,

 his escape convictions do not qualify as "crimes of violence" for purposes of the guidelines

 enhancement for career offenders. Id. at 9–10. He also says that he has a "Mathis claim" because

 "18 USC 751(a) statute [governing escapes from government custody] is divisible and is allowed

 to be challenge at anytime due it's a constitutional challenge and should be addressed pursuant to

 Mathis v. United States, 136 S. Ct. 2243 (2016)." Id. at 2, 10. He asks the Court to vacate his

 sentence and sentence him under "pre-Booker mandatory guidelines for 2004 as not a career

 offender." Id. at 11.

         The Court ordered the government to show cause why the relief sought by Mr. Stine should

 not be granted. Dkt. 4. The government filed its return to the order to show cause, dkt. 18, and Mr.

 Stine replied, dkt. 25.



                                                   7
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 8 of 14 PageID #: 167




        After Mr. Stine replied, he filed a notice stating that he had been transferred to the U.S.

 Penitentiary in Tucson, Arizona ("USP Tucson"). Dkt. 27. The BOP website confirms that Mr.

 Stine is currently incarcerated at USP Tucson.

                                            II.    Discussion

                                   A. Effect of Mr. Stine's Transfer

        Before addressing the particulars of Mr. Stine's petition, the Court must address the effect

 of Mr. Stine's transfer outside the Southern District of Indiana. Under 28 U.S.C. § 2241, "the

 district court is required to have jurisdiction over the custodian of the petitioner." Ross v. Mebane,

 536 F.2d 1199, 1201 (7th Cir. 1976). Thus, "[w]henever a § 2241 habeas petitioner seeks to

 challenge his present physical custody within the United States, he should name his warden as

 respondent and file the petition in the district of confinement." Rumsfeld v. Padilla, 542 U.S. 426,

 443, 447 (2004). The Seventh Circuit has concluded, however, that "[w]hether the court has

 jurisdiction over the custodian is determined at the time the petition is filed." Ross, 536 F.2d at

 1201. Thus, a district court retains jurisdiction over a § 2241 petition even if the petitioner is

 transferred outside its boundaries. Id. at 1202. Accordingly, this Court has jurisdiction to rule on

 Mr. Stine's petition even though he has been transferred outside the Southern District of Indiana.

                                        B. Merits of the Petition

        A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

 (7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015). As Mr. Stine has learned,

 however, a petitioner is not entitled to unlimited § 2255 motions. Instead, under § 2255(h) a

 petitioner can only bring a second or successive § 2255 motion if a panel of the appropriate court

 of appeals certifies that it contains: (1) "newly discovered evidence that, if proven and viewed in



                                                   8
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 9 of 14 PageID #: 168




 light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence

 that no reasonable factfinder would have found the movant guilty of the offense"; or (2) "a new

 rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court,

 that was previously unavailable." 28 U.S.C. § 2255(h). Mr. Stine does not claim to have any newly

 discovered evidence. Moreover, the "new" 5 cases on which he relies—Chambers and Mathis—are

 cases of statutory interpretation and did not announce new rules of constitutional law. See Dawkins

 v. United States, 829 F.3d 549, 551 (7th Cir. 2016) ("Mathis did not announce such a [new rule of

 constitutional law]; it is a case of statutory interpretation."); Zollicoffer v. Rios, No. 10-cv-1238,

 2010 WL 3211061, at *1, 2 (C.D. Ill. Aug. 12, 2010) (citing Zollicoffer v. United States, No. 10-

 1615 (7th Cir. Mar. 22, 2010) (Chambers defined a statutory term and did not announce a

 constitutional rule). Thus, he cannot proceed under § 2255.

         Under very limited circumstances, however, a prisoner may employ § 2241 to challenge

 his federal conviction or sentence. Webster, 784 F.3d at 1124. This is because "[§] 2241 authorizes

 federal courts to issue writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal

 prisoner unless it 'appears that the remedy by motion [under § 2255] is inadequate or ineffective

 to test the legality of [the] detention.'" Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018).

 Section 2255(e) is known as the "savings clause." The Seventh Circuit has held that § 2255 is

 "'inadequate or ineffective' when it cannot be used to address novel developments in either

 statutory or constitutional law, whether those developments concern the conviction or the

 sentence." Roundtree, 910 F.3d at 313 (citing e.g., In re Davenport, 147 F.3d 605 (7th Cir. 1998);

 Brown v. Caraway, 719 F.3d 583 (7th Cir. 2013); Webster, 784 F.3d at 1123)). Whether § 2255 is



         5
          The Court says "new" because Mr. Stine has been relying on Chambers since at least 2009 and
 because Mathis was decided before the § 2241 petition he filed in the Central District of California in 2018
 (although he failed to raise it in that petition).

                                                      9
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 10 of 14 PageID #: 169




  inadequate or ineffective "focus[es] on procedures rather than outcomes." Taylor v. Gilkey, 314

  F.3d 832, 835 (7th Cir. 2002). The Seventh Circuit has found that § 2255 is inadequate or

  ineffective to address novel developments in law if the following three requirements are met: "(1)

  the petitioner must rely on a case of statutory interpretation (because invoking such a case cannot

  secure authorization for a second § 2255 motion); (2) the new rule must be previously unavailable

  and apply retroactively; and (3) the error asserted must be grave enough to be deemed a miscarriage

  of justice, such as the conviction of an innocent defendant." Davis v. Cross, 863 F.3d 962, 964

  (7th Cir. 2017). 6

          Mr. Stine seeks to avail himself of the savings clause based on novel developments in the

  law. For his "new rules," he relies on Chambers and Mathis. He argues that, under Chambers, his

  escape convictions should not qualify as "crimes of violence" for purposes of U.S.S.G. §§ 4B1.1

  and 4B1.2, and, thus, that he should not have been sentenced as a career offender. Dkt. 25 at 2. In

  emphasizing that the sentencing guidelines were misapplied, he notes that, when he was sentenced

  in a 2013 case in the District of Colorado, the district court concluded that he was not a career

  offender in part because it concluded that his prior escapes were not crimes of violence. 7 Id. at 3.

  As to Mathis, Mr. Stine argues as follows: "18 USC 751(a) [the federal escape statute] is divisible

  and is allowed to be challenge at anytime due it’s a constitutional challenge and should be

  addressed pursuant to Mathis v. United States, 136 S. Ct. 2243 (2016)." Dkt. 1 at 10.




          6
             The Seventh Circuit has recently noted that its prior precedents do not necessarily "rigidly describe
  the outer limits of what might prove that section 2255 is inadequate or ineffective to test the legality of a
  person's detention." See Purkey v. United States, 964 F.3d 603, 611–12 (7th Cir. 2020) (internal quotation
  omitted). Because this case does not require the Court to go outside the Seventh Circuit's existing
  precedents, however, the Court need not decide the precise limits of the savings clause.
           7
             In making this argument, Mr. Stine refers to United States v. Stine, No. 1:13-cr-00491-CMA (D.
  Colo). In that case, Mr. Stine was convicted of threatening to assault and murder a U.S. Magistrate Judge
  and an Assistant United States Attorney while incarcerated in the District of Colorado. See United States v.
  Stine, 664 F. App'x 697, 698–99 (10th Cir. 2016).

                                                        10
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 11 of 14 PageID #: 170




          The Court will assume without deciding that Mr. Stine's claims fall within the savings

  clause under Seventh Circuit precedent. 8 Nonetheless, Mr. Stine's petition still must be dismissed.

          The main thrust of the United States' argument is that Mr. Stine cannot pursue his claims

  in this case because he has already unsuccessfully tried to do so in other cases. See dkt. 18 at 12–

  13. The Court agrees. Under 28 U.S.C. § 2244(a):

          No circuit or district judge shall be required to entertain an application for a writ of
          habeas corpus to inquire into the detention of a person pursuant to a judgment of a
          court of the United States if it appears that the legality of such detention has been
          determined by a judge or court of the United States on a prior application for a writ
          of habeas corpus, except as provided in § 2255.

  Section 2244(a) "bars successive petitions under § 2241 directed to the same issue." Ellis v. Olson,

  27 F. App'x 620, 622 (7th Cir. 2001) (citing Valona v. United States, 138 F.3d 693, 694 (7th Cir.

  1998); George v. Perrill, 62 F.3d 333, 334 (10th Cir. 1995); United States v. Tubwell, 37 F.3d 175,

  177–78 (5th Cir. 1994)). Here, Mr. Stine has already filed two § 2241 petitions raising his

  Chambers argument. Both have been rejected. Section 2244(a) bars this third attempt. 9 See id.

  (affirming dismissal under § 2244(a) of a § 2241 petition that raised the same legal issue as a

  previously rejected § 2241 petition).


          8
             The "Court of Appeals for the Seventh Circuit has not decided 'which circuit's law applies to a
  2241 petition brought in the district of the petitioner's incarceration but challenging the conviction or
  sentencing determination of another district court in another circuit.'" Roberts v. Watson, No. 16-cv-541-
  bbc, 2017 WL 6375812, at *2 (W.D. Wis. Dec. 12, 2017) (citing Salazar v. Sherrod, No. 09-cv-619-DRH-
  DGW, 2012 WL 3779075, at *4 (S.D. Ill. Aug. 31, 2012)); see also Shepherd, 911 F.3d at 863 (declining
  to address whether the court should apply Seventh Circuit precedent, Sixth Circuit precedent, or "simply
  the law of the United States"). Because the Seventh Circuit has recently applied its own precedent in
  discussing the savings clause, see, e.g., Purkey, 964 F.3d at 611–14 (discussing Seventh Circuit precedent,
  even though defendant was convicted in the Eighth Circuit), the Court does the same here. The Court notes,
  however, that if it applied Fifth Circuit precedent, Mr. Stine's petition would fall outside the savings clause.
  The Fifth Circuit has concluded that "a claim of actual innocence of a career offender enhancement is not
  a claim of actual innocence of the crime of conviction and, thus, not the type of claim that warrants review
  under § 2241." In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011) (citing Kinder v. Purdy, 222 F.3d 209,
  213–14 (5th Cir. 2000)).
           9
             As explained, Mr. Stine cannot meet the requirements of § 2255(h) because he points to no newly
  discovered evidence and because the "new" cases on which he relies (Chambers and Mathis) are statutory
  interpretation cases, not constitutional ones.

                                                        11
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 12 of 14 PageID #: 171




         Mr. Stine's addition of a reference to Mathis in his current petition does not change this

  result. Essentially, the United States argues that Mr. Stine's claims are barred by the abuse-of-the-

  writ doctrine, under which a petitioner abuses the federal writ of habeas corpus "by raising a claim

  in a subsequent petition that he could have raised in his first, regardless of whether the failure to

  raise it earlier stemmed from a deliberate choice." McCleskey v. Zant, 499 U.S. 467, 489 (1991);

  cf. Arnaout v. Marberry, 351 F. App'x 143, 145 (7th Cir. 2009) (affirming dismissal of § 2241

  petition because it was an abuse of the writ even though abuse of the writ is affirmative defense

  and the warden did not raise it "in so many words"). When applying the abuse-of-the-writ doctrine,

  federal courts generally decline "to entertain successive petitions under § 2241 or § 2255, unless

  the law [has] changed or new facts . . . come to light." Arnaout, 351 F. App'x at 144.

         Mr. Stine's current § 2241 petition is plainly successive, even when the addition of the

  Mathis claim is acknowledged. He could have raised his Mathis claim in his second § 2241 petition

  but failed to do so. Thus, he may bring a successive § 2241 petition only if the law has changed or

  new facts have come to light. Mr. Stine does not claim that any new facts have come to light. And

  the law did not change—only Mr. Stine's location did (temporarily, as it turns out). Cf. Davenport,

  147 F.3d at 612 (concluding, in the context of deciding whether a petitioner could invoke the

  savings clause and, thus, § 2241, that a "change in law" is "not to be equated to a difference

  between the law in the circuit in which the prisoner was sentenced and the law in the circuit in

  which he is incarcerated"). To hold otherwise would allow Mr. Stine to attempt to reopen his

  sentence every time the BOP transfers him to a new circuit. Cf. Cain v. Markley, 347 F.2d 408,

  410 (7th Cir. 1965) ("The fact that the motion was unsuccessful because of the controlling law in

  that circuit does not render the section 2255 procedure 'inadequate or ineffective.' If this were not




                                                   12
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 13 of 14 PageID #: 172




  the rule, any adverse determination by one court of a section 2255 application would be reviewable

  by another court in a habeas corpus proceeding."). 10

          Mr. Stine has already filed two § 2241 petitions; he is not entitled to a third "bite at the

  apple" for arguments he raised or could have raised previously. See Alsop v. Warden, No. 9:18-

  CV-1233 (GTS), 2019 WL 3975655, at *4 (N.D.N.Y. Aug. 22, 2019) (dismissing § 2241 petition

  as an abuse of the writ where petitioner recycled the same arguments as to why his claims fell

  within the savings clause that were previously rejected by a district court in another circuit; noting

  that the petition was "essentially an attempt to get another bit[e] at the apple" (internal quotation

  marks and quoted authority omitted)). Accordingly, his current petition must be dismissed.

                                               III.     Conclusion

          For the foregoing reasons, Mikeal Glenn Stine's petition for a writ of habeas corpus

  pursuant to 28 U.S.C. § 2241 is denied. The dismissal of this action is with prejudice. See Ellis,

  27 F. App'x at 622 (affirming dismissal with prejudice under § 2244(a) of successive § 2241

  petition); Arnaout, 351 F. App'x at 145 (concluding that a second petition that was an abuse of the

  writ was properly dismissed with prejudice). Judgment consistent with this Order shall now issue.

          IT IS SO ORDERED.




          10
             Even if Mr. Stine's Mathis claim was not barred as an abuse of the writ, it would fail. In Mathis,
  the Supreme Court addressed the procedures for determining whether a prior conviction qualifies as a
  "violent felony" for purposes of the "enumerated offenses" clause of the ACCA. 136 S. Ct. at 2250–53.
  The career offender guideline under which Mr. Stine was sentenced included language similar to that in the
  "enumerated offenses" clause of the ACCA. See U.S.S.G. § 4B1.2(a) (2003). But Mr. Stine's sentence was
  not enhanced because the sentencing court found that he committed one of the enumerated offenses. His
  escape convictions do not even arguably qualify as any of the offenses enumerated in U.S.S.G. § 4B1.2(a)
  (2003), and Mr. Stine does not argue that the sentencing court treated them as such. Notably, in repeated
  invocations of Johnson to the Fifth Circuit, Mr. Stine argued that he had been sentenced under the residual
  clause of § 4B1.2(a), not the enumerated offenses clause. See, e.g., In re: Mikeal Stine, No. 16-40775,
  docket entry for June 16, 2016 at 5 (5th Cir.) (Mr. Stine stating, movant "was sentenced under residual
  clause"). Thus, as the United States argues, Mathis is simply inapplicable here.


                                                       13
Case 2:19-cv-00006-JRS-DLP Document 28 Filed 08/24/20 Page 14 of 14 PageID #: 173




         Date:    8/24/2020




  Distribution:

  Mikeal Glenn Stine
  Reg. No. 55436-098
  USP Tucson
  U.S. Penitentiary
  P.O. Box 24550
  Tucson, AZ 85734

  All Electronically Registered Counsel




                                          14
